Filed 9/16/21 P. v. Moore CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                   B311007

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. KA029029)
         v.

WILLIAM MOORE, JR.,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Juan C. Dominguez, Judge. Affirmed.
     William J. Capriola, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      In 1996, a jury found defendant William Moore, Jr. guilty of
first degree murder (Pen. Code, § 187, subd. (a))1 and first degree
robbery (§ 211). The jury also found true the allegations that
defendant committed the murder while engaged in the
commission of a robbery (§ 190.2, subd. (a)(17)) and that
defendant personally used a firearm in the commission of both
those offenses (§ 12022.5, subd. (a)). The trial court sentenced
defendant to life imprisonment without the possibility of parole.
       On June 22, 1998, a prior panel of this Division affirmed
defendant’s conviction in an unpublished opinion. (People v.
Moore (June 22, 1998, B114225) [nonpub. opn.].)
       On May 7, 2020, defendant filed a petition to vacate his
murder conviction and for resentencing pursuant to section
1170.95.2 On June 30, 2020, the trial court appointed counsel to
represent defendant.
      On November 4, 2020, the District Attorney filed a
response to defendant’s petition, arguing that the court should
deny the petition because defendant was the actual killer and
thus ineligible for relief under section 1170.95.
      On December 10, 2020, defendant, through counsel,
submitted a brief requesting that the trial court issue an order to
show cause.
      On December 11, 2020, the trial court set a hearing on
defendant’s petition, which was heard on January 27, 2021. At


1     All further statutory references are to the Penal Code.

2    Defendant mailed the petition to the superior court in
February 2019 and September 2019, but it was deemed filed on
May 7, 2020.




                                 2
the hearing, when asked whether defendant was the actual killer,
counsel responded, “I believe that the People’s motion is well
taken, and that’s the reason why I am submitting.” The court
took the matter under submission and denied the petition,
stating that based on its review of the record of conviction and
briefs, it concluded, among other things, that defendant was
convicted of murder as the “actual killer.” On February 19, 2021,
defendant filed his notice of appeal.
       We appointed counsel to represent defendant on appeal.
Counsel filed an opening brief in which counsel did not identify
any arguable issues and requested that we follow the procedure
set forth in People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). On June 1, 2021, we notified defendant that appointed
appellate counsel had failed to find any arguable issues and he
had 30 days within which to independently brief any grounds for
appeal, contentions, or arguments he wanted us to consider.
Defendant filed a supplemental brief on June 11, 2021.
Defendant noted that in his original petition, he declared under
penalty of perjury that he was not the actual killer and “stands
by this claim.” Defendant requested that we order further
briefing on appeal.
       We are satisfied that defendant’s appointed appellate
counsel has fully complied with his responsibilities and no
arguable issues exist. (People v. Cole (2020) 52 Cal.App.5th 1023,
1039–1040, review granted Oct. 14, 2020, S264278; Serrano,
supra, 211 Cal.App.4th at p. 503; People v. Wende (1979) 25
Cal.3d 436, 441.) The record of conviction demonstrates that
defendant was the actual killer and thus failed to make a prima
facie showing that he was eligible for relief. (See People v. Lewis
(2021) 11 Cal.5th 952, 972–973; § 1170.95, subd. (c).)




                                3
                  DISPOSITION

The order denying defendant’s petition is affirmed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    KIM, J.

We concur:




      BAKER, Acting P. J.




      MOOR, J.




                          4